Citation Nr: 1519339	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, claimed as secondary to in-service exposure to herbicides.
 
2.  Entitlement to service connection for arthritis of the knees, claimed as secondary to in-service exposure to herbicides.
 
3.  Entitlement to service connection for neuropathy of the hands, claimed as secondary to in-service exposure to herbicides.
 
4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

When this case was most recently before the Board in May 2014, it was remanded to afford the Veteran a hearing before another Veterans Law Judge (VLJ) as the VLJ who conducted a November 2008 hearing with the Veteran had since retired.  In response to the remand, the Veteran testified before the undersigned VLJ during a videoconference hearing in February 2015.  Transcripts of both hearings have been associated with the Veterans Benefits Management System (VBMS).

In February 2015 the Veteran submitted additional evidence directly to the Board.  The Veteran provided a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for arthritis of the hips, arthritis of the knees, and neuropathy of the hands as secondary to in-service exposure to herbicides.  The Veteran also asserts that his sleeping problems originated in service.  

The Board notes that exposure to Agent Orange has been conceded.

The Veteran also testified before the undersigned VLJ that his hands would go to sleep in service from the work that he was doing as a carpenter and that he had problems with his knees within a year of his discharge from service.

The Veteran was afforded a VA examination in May 2011 in which the examiner diagnosed degenerative joint disease (DJD) of the bilateral hips, DJD of the bilateral knees, peripheral neuropathy, and sleep apnea.  The VA examiner opined that peripheral neuropathy was less likely as not (less than 50/50 probability) caused by or a result of Agent Orange exposure during military service as peripheral neuropathy had not been associated with Agent Orange except in diabetes mellitus (DM), and the Veteran had not been diagnosed with DM.

In an addendum submitted in January 2012, the VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that service medical records (SMRs) had no documentation of injury to the hips or knees, and there was no treatment during active military service for either condition.  The examiner also stated that SMRs had no documentation to support the claim of sleep apnea during active military service.

The Board finds that the aforementioned opinions are inadequate for adjudication purposes.  Initially, the VA opinion did not discuss the possibility that the Veteran's DJD of the bilateral hips and knees was caused by presumed herbicide exposure during service, as alleged by the Veteran.  Moreover, the VA opinion did not address whether neuropathy of the hands had its onset in service based on the Veteran's reports that his hands would go to sleep in service.  Finally, the absence of service treatment records showing in-service evidence of the Veteran's claimed disabilities is not fatal to the claims for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of the claimed disabilities on appeal, and a medically sound basis for attributing such disabilities to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  That is, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.
 
2.  Request that the Veteran provide sufficient information, and if necessary authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include private medical records.  

The Board is particularly interested in all records from Brookwood Hospital (the Veteran testified at the first hearing that he was assessed there for sleep apnea probably in the 1980s); Dr. Cheryl (the Veteran testified that Dr. Cheryl performed knee surgery in the 1990s); Dr. Johnson (orthopedic surgeon); St. Vincent's (hip and knee surgeries from 2006 to 2008); and the chiropractor who treated him in the 1970s and 1980s).
 
If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the electronic claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Request the VA examiner who performed the May 2011 examination report and January 2012 addendum to provide an addendum etiology opinion.  If the original examiner is not available, request another medical provider to provide the supplemental opinions, with examination to be scheduled only if deemed necessary by the medical provider.  It is imperative that access to the electronic claims file be made available to and reviewed by the medical provider in connection with the preparation of the supplemental opinion.  The rationale for all requested opinions shall be provided. 

(a) is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's currently diagnosed degenerative joint disease of the bilateral hips had its clinical onset during the Veteran's period of service or was manifested within the first post-service year, or is otherwise related to such period of service, including due to presumed in-service herbicide exposure.  The examiner's attention is directed to the Veteran's testimony in February 2015 that he fell 20 feet in service, was sore thereafter, but did not seek treatment, and started having problems shortly after service which progressed.  

(b) is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's currently diagnosed degenerative joint disease of the bilateral knees had its clinical onset during the Veteran's period of service or was manifested within the first post-service year, or is otherwise related to such period of service, including due to presumed in-service herbicide exposure.  The examiner's attention is directed to the Veteran's testimony in February 2015 that he fell 20 feet in service, was sore thereafter, but did not seek treatment, and started having problems shortly after service which progressed.  

(c) is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's currently diagnosed neuropathy of the hands had its clinical onset during the Veteran's period of service or was manifested within the first post-service year, or is otherwise related to such period of service, including due to presumed in-service herbicide exposure.  The examiner is asked to address whether the Veteran has early onset neuropathy, which is now recognized as a disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  The examiner's attention is directed to the Veteran's February 2015 testimony that his hands would fall asleep in service.  

(d) is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include as a result of herbicide exposure.  The examiner's attention is directed to the Veteran's testimony concerning sleep problems in service and his wife's statement of April 2015 concerning the symptoms she witnessed.

The examiner is reminded that the Veteran's contentions may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completion of the above and any additional development deemed necessary, the AOJ should adjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


